Citation Nr: 0932628	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post breast 
cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Veteran has indicated intent to apply for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Therefore, the matter is 
referred to the originating agency for appropriate action.


FINDING OF FACT

The Veteran's representative withdrew in writing her appeal 
concerning the issue of entitlement to service connection for 
status post breast cancer.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue 
of entitlement to status post breast cancer have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
appellant's representative withdrew the claim of entitlement 
to service connection for status post breast cancer in an 
August 2009 written statement.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration regarding this claim.  As the Board does not 
have jurisdiction to review this claim, a dismissal is in 
order.


ORDER

The appeal for entitlement to service connection for status 
post breast cancer is dismissed.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


